—Order, Supreme Court, Bronx County (Gerald Esposito, J.), entered October 25, 1999, which denied plaintiff’s motion for partial summary judgment on the issue of defendants-respondents’ liability under Labor Law § 240 (1), unanimously affirmed, without costs.
Issues of fact preclude summary judgment, including whether plaintiff’s fall was caused not by defendants’ failure to provide him with a safe scaffold or ladder but by a seizure or fainting episode that plaintiff experienced just before he fell, and whether the injury that plaintiff alleges was sustained in a prior accident. Concur — Sullivan, P. J., Rubin, Saxe, Buckley and Friedman, JJ.